In an action to recover for personal injuries, order striking out the parts of appellant’s answer styled “ cross complaint,” being paragraphs sixth to sixteenth, both inclusive, affirmed, with ten dollars costs and disbursements, with leave to appellant to plead over within ten days from the entry of the order hereon. The cross-complaint is insufficient in that it fails to allege that appellant has been damaged by the sole negligence of the defendant bus company, or for that reason will have been damaged if plaintiff recover a judgment against appellant. (See Birchall v. Clemons Realty Co., Inc., 241 App. Div. 286.) Hagarty, Carswell, Davis, Johnston and Adel, JJ., concur.